COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
USSLY RAY REVELS,                                        )
                                                                              )               No.  08-02-00286-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
282nd District Court
THE STATE OF TEXAS,                                     )
                                                                              )             
of Dallas County, Texas
Appellee.                           )
                                                                              )               
(TC# F-0137271-LS)
                                                                              )
 
MEMORANDUM   OPINION
 
Appellant Ussly Ray Revels was charged by indictment with the first
degree felony offense of aggravated sexual assault of a child under 14 years of
age.  See Tex.Pen.Code Ann. ' 22.021
(Vernon 2003).  The indictment included
an enhancement paragraph, alleging a prior conviction for aggravated sexual
assault of a child under 14 years of age.  At trial, Appellant entered a plea of not
guilty.  The jury found Appellant guilty
as charged in the indictment.  Appellant
entered a plea of true to the enhancement paragraph and the State also admitted
evidence on the prior conviction at the punishment phase of trial.  The jury assessed punishment at life
confinement in the Institutional Division of the Texas Department of Criminal
Justice and Appellant was sentenced in accordance with the jury=s assessment.  Appellant filed a motion for new trial and
timely filed his notice of appeal.




Appellant=s court-appointed counsel has filed a
brief in which she has concluded that the appeal is wholly frivolous and
without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, reh.
denied, 388 U.S. 924, 87 S.Ct.
2094, 18 L.Ed.2d 1377 (1967), by presenting a professional evaluation of the
record demonstrating why, in effect, there are no arguable grounds to be
advanced.  See High v. State, 573
S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,
516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel=s
brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
We have carefully
reviewed the entire record and counsel=s
brief and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  A
discussion of the contentions advanced in counsel=s
brief would add nothing to the jurisprudence of the state.
The judgment is
affirmed.
 
 
May
22, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)